Debtor(s) Kinya Clifton                                                 Case Number: 19-31019


United States Bankruptcy Court for the Western District of Louisiana: Monroe Division
Chapter 13 Plan - Western District of Louisiana

      Check here if this is a modified plan.
      Check here if this is an amended plan.

List below the sections that have been changed.                                            Reason for Amendment/Modification



Part 1: Notices

To Debtor(s):       This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
                    that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that do not comply
                    with local rules and judicial rulings may not be confirmable.
                    In the following notice to creditors, you must check each box that applies

                    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                    You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
 To Creditor(s):    an attorney, you may wish to consult one.
                    If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                    confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                    Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                    Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.
                    The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                    plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                    will be ineffective if set out later in the plan.

1.1 This Plan sets out Nonstandard Provisions in Part 9.                                                                   Included       Not Included

      This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation of the Collateral for the
1.2                                                                                                                        Included       Not Included
      claim.

1.3 This Plan avoids a Security Interest or Lien in Section 3.4.                                                           Included       Not Included

1.4 This Plan cures or maintains a loan secured by the Debtor's Principal Residence in 3.1.                                Included       Not Included

1.5 This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or 4.4.                               Included       Not Included

    This plan includes a claim that was either: (1) incurred within 910 days before the petition date and secured
    by a purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s); or
1.6                                                                                                                        Included       Not Included
    (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other
    thing of value in 3.3.

Revised 1/25/2018                                                  Chapter 13 Plan                                          Page 1




                19-31019 - #5 File 06/27/19 Enter 06/27/19 13:59:17 Main Document Pg 1 of 5
Debtor(s) Kinya Clifton                                                  Case Number: 19-31019



Part 2:     Plan Payments and Length of Plan
                                                          2.1   Debtor(s) will make regular payments for a total of60 months to the trustee as
follows:
       If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments
       to creditors specified in this plan.
           Original Plans. $431.00 per Month for 60 months, and
       $________ per ________ for ________ months.
       $________ per ________ for ________ months.
       Insert additional lines if needed.
           Modified Plans. $________ per ________ for ________ months; then
       $________ per ________ for ________ months, and
       $________ per ________ for ________ months.
       Insert additional lines if needed.

Check one: The applicable commitment period          36 months (Below Median Income)
is:

                                                     60 months (Above Median Income)



2.2    Regular payments to the trustee will be made from future income in the following manner:
        Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy Court.
        Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide
        copies of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.
        Debtor(s) will pledge income tax refunds as follows:

 The debtor(s)pledges federal and state tax refunds as required by the confirmation order and any and all other applicable
 orders and rulings issued by the Court.

2.3    Additional Payments. (In addition to 2.1 above)
        Check one.
            None . If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

             Debtor(s) pledge fifty (50) percent (or until all allowed unsecured claims are paid in full) of the net recovery from all causes of action,
        liquidated or unliquidated, unless otherwise ordered by the Court after a notice and a hearing. In all cases in which the debtor has
        acquired/acquires a pre-petition or post-petition cause of action, the employment and compensation of special counsel, and the compromise
        of any claim, shall be approved by the Bankruptcy Court pursuant to 11 U.S.C. §§ 327-329, and the filing of such pleading shall be noticed
        on all parties.
            Debtor(s) will make additional payment(s) to the trustee from other sources, including the sale of property, as specified below. Describe
        the source, amount, and date of each anticipated payment.

Part 3:      Treatment of Secured Claims
                                                          3.1    A. Maintenance of payments and cure of default of Principal Residence under
1322(b)(3), including post-petition default payments, if any.
        Check one.


      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


    The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the months
itemized.

Name of              Description of           Current Installment Payment (including           Specified Months for
                                                                                                                             Post-Petition Total Unpaid
Creditor             Collateral               escrow)                                          Default




               19-31019 - #5 File 06/27/19 Enter 06/27/19 13:59:17 Main Document Pg 2 of 5
        B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default payments,
        if any.
        Check one.


      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


    The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the months
itemized.

Name of              Description of           Current Installment Payment (including             Specified Months for
                                                                                                                             Post-Petition Total Unpaid
Creditor             Collateral               escrow)                                            Default



3.2    Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check one.
      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

     The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed
below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For secured
claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with
the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with
interest at the rate stated below. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
will no longer be treated by the plan.
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in this paragraph.
The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of
the debtor(s) or the estate(s) until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which
time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

Name of        Estimated Amount of               Collateral             Value of         Amount of           Interest   Estimated avg. monthly
Creditor       Creditor’s total Claim            Description            Collateral       Secured Claim       Rate       payment to creditor

                                                 Household goods -
Tower Loan $1,500.00                                                    $1,500.00        $1,500.00           4.00%      $27.62
                                                 Movables

3.3     Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property).
        Check one.
      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. (1.6)
     The claims listed below were either: (1) Incurred within 910 days before the petition date and secured by a purchase money security interest
in a motor vehicle acquired for the personal use of the debtor(s), or (2) Incurred within 1 year of the petition date and secured by a purchase
money security interest in any other thing of value.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee. If relief from
the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under
this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

Name of Creditor                  Collateral Description       Amount of Claim       Interest Rate   Estimated avg. monthly payment to creditor

Santander Consumer Usa            2014 Nissan Altima           $14,743.00            7.50%           $294.72

3.4     Lien Avoidance.
        Check one.


      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5    Surrender of collateral.
        Check one.
        [LAWB.Surrender


               19-31019 - #5 File 06/27/19 Enter 06/27/19 13:59:17 Main Document Pg 3 of 5
Part 4: Treatment of Fees and Priority Claims
                                                           4.1    General
        Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
        without post- petition interest.
4.2     Administrative fees
        Counsel elects the standing order "no look" fee. Yes         No
        Trustee's fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.
        The debtor(s) attorney is awarded a fee in the amount of $3,600.00 of which $3,600.00 is due and payable from the bankruptcy estate.
        Included in this amount is a fee in the amount of $0 for the modification. Fees are limited to the appropriate "No Look" fee amount or the
        allowed amount subject to a normal fee application.
4.3     Priority claims other then attorney's fees and those treated in § 4.4.
        Check one.


      None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.


4.4     Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.
        Check one.
            None . If “none” is checked, the rest of § 4.4 need not be completed or reproduced.

           The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
        governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that
        payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).

Name of Creditor                        Amount of Claim to be Paid

                                          $
                                              Trustee
                                              Debtor(s)
                                              Third Party - Name & Relationship to Debtor(s)


Part 5: Treatment of Nonpriority Unsecured Claims
                                                                  5.1     Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to
        which a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and
        undersecured debts on schedule D, are incorporated herein by reference.
        Based upon the scheduled unsecured and undersecured claims in the amount of$41,960.00, it is anticipated unsecured creditors will be
        paid approximately $83.35. which is approximately 0.20% percent of their respective claims. However, the amount paid on any claim
        may vary depending on the actual filed and allowed claims.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than$0.00. Regardless of
        the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2     Other separately classified nonpriority unsecured claims.
        Check one.


      None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



Part 6: Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract
                                                                                                                  6.1 The executory
contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated as specified. All other
executory contracts and unexpired leases are rejected.
        Check one.


      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



Part 7: Vesting of Property of the Estate
                                                           7.1    Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.



               19-31019 - #5 File 06/27/19 Enter 06/27/19 13:59:17 Main Document Pg 4 of 5
                                                           8.1     Adequate Protection Payments:
Part 8: Other Plan Provisions
                                                          Debtor(s) shall pay adequate protection payments and/or lease payments as scheduled
       below to the trustee. If the case is dismissed pre- confirmation the trustee shall disburse these adequate protection payments to the creditor,
       one for each plan payment received while the case was pending.

Creditor                                        Adequate Protection Payment

Santader                                        $147.36

Tower Loan                                      $13.81

8.2    Changed Circumstances.
       Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
       address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
       worker's compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These funds
       shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9: Nonstandard Plan Provisions
                                                                 None . If “none” is checked, the rest of Part 9 need not be completed or reproduced.
       Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
       included in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out
       elsewhere in this plan are ineffective.
       The following plan provisions will be effective only if there is a check in the box “Included” in § 1.1.

 The debtor(s) attorney is reimbursed for an administrative claim in the amount of $250.00 pursuant to 11 U.S.C. 503 (b), for
 cost associated with noticing out pleadings for the duration of the bankruptcy case.

Part 10: Signatures

/s/ E. Orum Young III
                                                                                                       Date: 06/24/2019
Signature of Attorney for Debtor(s)

/s/ Kinya Carter Clifton
                                                                                                       Date: 06/24/2019
Debtor


                                                                                                       Date: 06/24/2019
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)
 By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the wording and
 order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the Western District of
 Louisiana, other than any nonstandard provisions included in Part 9.

Revised 1/25/2018                                                               Chapter 13 Plan




               19-31019 - #5 File 06/27/19 Enter 06/27/19 13:59:17 Main Document Pg 5 of 5
